DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-20 of U.S. Application 16/935,115 filed on June 13, 2022 are presented for examination.
Response to Arguments



Rejections under USC 102 and 103
“Applicant's arguments filed on 06/13/2022 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a fault-detection circuit for a power transistor, the fault-detection circuit comprising: the switch controllable to be open when the power transistor transitions from an off state to an on state until the gate voltage crosses a pre-determined threshold, wherein the fault-detection circuit is configured to generate an output signal at the comparator output indicative of a fault based on the measured collector-to-emitter voltage in combination with the other limitations of the claim.

Claims 2-7 are also allowed as they depend on allowed claim 1.

Regarding claim 8, the prior art of record taken alone or in combination fail to teach or suggest a fault-detection circuit for a power transistor, the fault-detection circuit comprising: a switch coupled between the comparator output and a reference voltage, the switch controlled to be closed when the power transistor transitions from an off state to an on state until the gate voltage crosses a pre-determined threshold, wherein the fault-detection circuit is configured to generate an output signal at the comparator output indicative of a fault based on the measured collector-to-emitter voltage in combination with the other limitations of the claim.

Claims 9-14 are also allowed as they depend on allowed claim 8.

Regarding claim 15, the prior art of record taken alone or in combination fail to teach or suggest a method for detecting fault condition for a power transistor having a gate, a first terminal and a second terminal, the method comprising: coupling a sense input terminal to a voltage node that is connected to the first terminal by closing a switch coupled between the sense input terminal and the voltage node; and in response to a determination that the measured collector-to-emitter voltage crosses the pre- determined threshold, determining a fault in combination with the other limitations of the claim.

Claims 16-20 are also allowed as they depend on allowed claim 15.


Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horiguchi et al (USPGPub 20180115310): discloses fault detection based on when the gate emitter falls below a certain threshold. 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868